By the Court, Dickinson, J. The principle, that the best evidence the nature of the case will admit of must be produced, is so familiar that it may now be regarded as a universal maxim, subject only to such exceptions as show the rule can be dispensed with, when there is a loss or destruction of the higher grade of evidence; and, when that is the case, secondary testimony may be introduced. The court unquestionably decided correctly, in admitting the written evidence offered, and excluding the Secondary, which was oral, from the jury. The proof shows, that the action was misconceived, and that the party must resort to his higher security. Judgment affirmed.